Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Claim 1 is allowed because the prior art fails to teach or fairly suggest an imaging devices comprising: a housing that includes: a light receiver; and a diffuser configured to: convert incident light into scattered light, wherein a diameter of the scattered light is expanded based on a propagation distance of the scattered light, the diffuser is closer to a light reception surface of the light receiver than a surface of an inner wall of the housing, and the propagation distance corresponds to a distance travelled by the scattered light; and output the scattered light, wherein the light receiver is configured to convert the scattered light into an electric signal.
Claims 2-14 are allowed by virtue of their claim dependency upon allowed claim 1.
Claim 15 is allowed because the prior art fails to teach or fairly suggest a solid-state imaging device, comprising: a housing that includes: a semiconductor substrate; a light receiver on the semiconductor substrate; and a diffuser on the semiconductor substrate, wherein the diffuser is configured to: convert incident light into scattered light, wherein a diameter of the scattered light expands based on a propagation distance of the scattered light, the diffuser is closer to a light reception surface of the light receiver than a surface an inner wall of the housing, and the propagation distance corresponds to a distance travelled by the scattered light; and output the scattered light, wherein the light receiver is configured to convert the scattered light into an electric signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878